Citation Nr: 1421945	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating, higher than 20 percent, for residuals of a right distal fibular fracture to the ankle.

2.  Entitlement to an increased rating, higher than 50 percent, for post-traumatic migraine headaches, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to an increased rating, higher than 30 percent, for cervical strain.

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

An October 1993 rating decision denied ratings in excess of 10 percent for the Veteran's service-connected headache and cervical strain disabilities.  He perfected an appeal of that determination in February and March 1994 substantive appeals.  The Veteran testified during a hearing at the RO in August 1996 regarding his headache disability.  In a February 1997 rating decision, the RO granted a 30 percent rating for his headache disability.  In March 1997, the Veteran submitted another substantive appeal regarding his headaches and cervical strain.  

In January 1998, the Veteran's representative submitted a Statement of Accredited Representation in Appealed Case (VA Form 646) that addressed the increased rating claims for post traumatic migraine headaches and cervical strain.  A May 1998 rating decision granted a 50 percent rating for the headaches and a 30 percent rating for the cervical strain.  There is no indication in the record that the Veteran withdrew his appeal.  38 C.F.R. § 20.204 (2013).

A March 2010 rating decision denied entitlement to an increased rating for the Veteran's service-connected right ankle disability and SMC.  A February 2011 rating decision denied entitlement to an increased rating for his right ankle disability.  

The Veteran is in receipt of a total rating based upon individual unemployability due to service-connected disabilities (TDIU), effective since 1997.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Headaches and Cervical Strain

The Veteran last underwent VA examinations for his cervical strain and headache disabilities in June and December 1995, respectively.  The record does not contain enough contemporaneous evidence to adequately evaluate the current level of severity under applicable criteria.  Accordingly, another examination should be obtained.  

The 50 percent rating assigned for the Veteran's headache disability is the maximum schedular evaluation available under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  A higher rating may be available under 38 C.F.R. § 3.321(b) (2013).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.

The Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the VA Under Secretary for Benefits or Director of Compensation and Pension (C&P) Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claim.

Although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the C&P Director determines that an extra-schedular rating is not warranted.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009). 

The Board finds that this case should be referred to the Under Secretary for Benefits or to the Director of the C&P Service for consideration of the Veteran's entitlement to a rating in excess of 50 percent for post-traumatic headaches on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) .

Right Ankle

The Veteran's service-connected right ankle disability is assigned a 20 percent rating for marked limitation of ankle motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).  A 40 percent rating is available with evidence of ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013).

A higher evaluation is potentially available on the basis of loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  Loss of use, at least for purposes of SMC, exists if the Veteran has lost the use of his right foot such that no effective function remains other than that which would be equally well-served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63 (2013).  

The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one-half inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350 (a) (2), 4.63 (2013).

In June 2009 and December 2010 written statements, the Veteran's VA treating physician reported that the Veteran had difficulty walking due to multiple medical problems that included an old right ankle injury.  The Veteran had a varus deformity of the foot, chronic ankle pain, degenerative arthritis at the ankle, and marked weakness in movements at the ankle joint.  He was unable to ambulate more than ten to fifteen feet without encountering significant ankle pain and fell in the past.  The Veteran routinely used his scooter to move around even in his residence.

In January 2010, a VA examiner diagnosed the Veteran with a right distal fibula deformity and commented that he did not walk due to multiple conditions.  The nurse-practitioner commented that the Veteran did not bear weight except for minimally with transfers and usually dressed in bed with assistance.

In April 2011, a VA examiner diagnosed the Veteran with status post right distal fibular fracture with mild degenerative arthritis.  The nurse-practitioner referenced VA orthopedic clinic and physical rehabilitation outpatient records, dated in March, April, and October 2005, reflecting that the Veteran declined to undergo an electromyography (EMG) and nerve conduction study to examine his right foot weakness.

However, neither VA examiner, nor Dr. A.A., specifically stated whether there was loss of use of the Veteran's right foot.

The Board is of the opinion that the Veteran should be afforded a new VA examination performed by a physician with expertise to assess the current severity of his service-connected right ankle disability.  See e.g., Allday v. Brown and Caffrey v. Brown, supra.

The Veteran's electronic files include VA medical records, dated to April 2012, that contain information relevant to the current appeal and were not considered by the AOJ.  The Veteran has not waived initial AOJ consideration of this evidence.  38 C.F.R. § 20.1304(c) (2013).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Syracuse, New York, dated since April 2012, should be obtained.

SMC

The RO's March 2010 rating decision denied entitlement to an increased rating for the right ankle disability and SMC.  In January 2011, the Veteran's representative submitted new medical evidence and requested that the RO "reconsider" its March 2010 decision.  The Board construes the January 2011 statement as a timely notice of disagreement as to the matter of entitlement to SMC.  The April 2011 statement of the case (SOC) does not address this issue.  Hence, the Board must remand this matter for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case as to the matter of entitlement to SMC based on the need for aid or attendance or on account of being housebound.  If, and only if, the appellant timely perfects an appeal, should this claim should be returned to the Board.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Syracuse, dated since April 2012, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

3. Once the above development has been completed, schedule the Veteran for a VA orthopedic examination performed by a physician (preferably an orthopedist) to determine the current severity and all manifestations of his service-connected right ankle and cervical strain disabilities.  The claims file should be made available to the examiner prior to the examination. 

a. Right Ankle

i. The examiner should report the ranges of right ankle motion in degrees.  The examiner should determine whether the right ankle disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups. Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.

ii. The examiner should further note the severity of any subluxation or instability. 

iii. The examiner should identify all associated neurologic impairment, if any, note the nerves involved, and opine as to the severity of the symptoms.

iv. The examiner should note the extent of any associated ankle scar, if any, and whether it is tender on examination, as well as any other manifestations of the scar.

v. The examiner should provide an opinion as to whether the Veteran's service-connected right ankle disability results in loss of use of the right foot.  The examiner should specifically consider whether the Veteran would be equally well served by an amputation at the site of election with prosthesis in place.  The examiner should consider whether the acts of balance, propulsion, etc., of the right foot could be accomplished equally well by an amputation stump with prosthesis.  The examiner should also indicate whether the Veteran has any ankylosis of the right ankle due to his service-connected disability.

b. Cervical Strain

i. The ranges of cervical spine motions should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

ii.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

iii.  The examiner should report whether there is any ankylosis of the cervical spine or entire spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

iv.  The examiner should also specify the nerves affected by the cervical spine disability, if any, and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

c. The examiner should also opine as to whether, as a result of service-connected disabilities (post-traumatic migraine headaches, cervical strain, right ankle disability, varicose veins of the left leg, and a left 5th metatarsal fracture), the Veteran requires assistance on a regular basis to dress or undress himself, or keep himself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed himself through loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect himself from the hazards or dangers incident to his daily environment.

d. The examiner should provide reasons for this opinion.

e. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

f. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. Schedule the Veteran for a VA neurological examination to determine the current severity of his service-connected headache disability.  The claims file should be provided to the examiner prior to the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.

a. The examiner should indicate the frequency and duration of any prostrating attacks and opine as to whether the Veteran's service-connected headache disability has resulted in severe economic inadaptability.

b. The examiner should provide reasons for this opinion.

c. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

d. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5. Forward the Veteran's claims file to the VA Director of the C&P Service for a determination of whether a rating in excess of 50 percent for post-traumatic migraine headaches is warranted on an extra-schedular basis under 38 C.F.R. § 3.321(b).

6. Readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



